                2:19-cv-01677-DCN                 Date Filed 12/29/20        Entry Number 16            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                    Lavinia Hoskinson,
                                                                       )
                            Plaintiff
                                                                       )
                           v.                                               Civil Action No.       2:19-cv-1677 DCN
                                                                       )
         Andrew M. Saul, Commissioner of Social
                                                                       )
                Security Administration,
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)                 recover from the defendant (name)              the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
    other: The Magistrate Judge’s Report and Recommendation is Adopted. The Commissioner’s decision
is Reversed and Remanded for further consideration.


This action was (check one):
   tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

   tried by the Honorable                         presiding, without a jury and the above decision was reached.

   decided by the Honorable David C. Norton, United States District Judge.


Date: December 29, 2020                                                    CLERK OF COURT


                                                                                         s/ V. Druce, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
